DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-19 have been examined.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/08/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Fig. 2, reference numbers P2, P5, P6 and P7.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lavoie et al. (US 2019/0202443 A1) (Lavoie hereinafter)
Regarding claim 1, Lavoie discloses a vehicle remote control method comprising:
detecting a relative position between a vehicle and an extension unit located outside the vehicle ([0065]);
setting, in accordance with the relative position, a command touch operation for operating the vehicle with a remote operation device; detecting a touch operation of an operator by a touch panel of the remote operation device; determining whether or not the touch operation detected is the command touch operation ([0089]), and
when the touch operation is the command touch operation, controlling the vehicle to execute autonomous travel control, the vehicle having an autonomous travel control function (Abstract).
Regarding claim 2, Lavoie discloses the vehicle remote control method according to claim 1, as stated above, comprising setting a different command touch operation in accordance with the relative position ([0031]).
Regarding claim 3, Lavoie discloses the vehicle remote control method according to claim 1, as stated above, comprising presenting command touch operation input information to the operator of the remote operation device so as to prompt the operator to input the command touch operation which is set in accordance with the relative position ([0041]).
Regarding claim 17, Lavoie discloses the vehicle remote control method according to claim 1, as stated above, comprising when the touch operation becomes not detected, controlling the vehicle to stop the autonomous travel control ([0053]).
Regarding claim 18, Lavoie discloses the vehicle remote control method according to claim 1, as stated above, wherein the autonomous travel control is parking control of parking the vehicle ([0003]).
Regarding claim 19, the elements contained in claim 19 are substantially similar to elements presented in claim 1, except that it sets forth the claimed invention as a device rather than a method and is rejected for the same reasons as applied above.

Allowable Subject Matter
Claims 4-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached form PTO-892.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke Huynh whose telephone number is 571-270-5746. The examiner can normally be reached Mon 8-5, Tues 8-12, Thurs & Fri 8-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUKE HUYNH/Examiner, Art Unit 3661